Citation Nr: 0112842	
Decision Date: 05/07/01    Archive Date: 05/15/01

DOCKET NO.  00-02 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a previously disallowed claim of entitlement to 
service connection for a right ankle condition.

2.  Whether new and material evidence has been submitted to 
reopen a previously disallowed claim of entitlement to 
service connection for a bilateral Achilles tendonitis.

3.  Entitlement to an increased rating for spondylolisthesis, 
L-5/S-1, with disc disease, currently evaluated as 40 percent 
disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from November 1970 to March 
1973 and from September to November 1975.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from a November 1999 rating decision of the Department 
of Veterans Affairs (VA) St. Petersburg, Florida, Regional 
Office (RO). 

In the June 2000 substantive appeal, the veteran raised the 
issue of service connection for a left ankle disability, 
apparently as distinguished from his claim to reopen the 
previously denied claim for service-connection for left 
Achilles tendonitis.  As that issue has not been adjudicated, 
it is referred to the RO for the appropriate action.


REMAND

In November 1998, the veteran asserted that there was new 
evidence sufficient to reopen his previously denied service 
connection claims for right ankle strain and bilateral 
Achilles tendonitis at the Lake City and Washington, D.C, VA 
medical centers dated in 1997 and 1998.  He has also 
indicated that he received treatment for his service-
connected back disability during that same period at the Lake 
City VA Medical Center (VAMC).

Medical records received from the Lake City VAMC include 
copies of radiology reports dated from December 1990 to March 
1997 and a December 1996 hospital summary.  Also included is 
a summary of past clinic visits which showed that the veteran 
was seen in 1997 and 1998 for both psychiatric treatment and 
other unspecified treatment.  Copies of the actual outpatient 
treatment records have not been obtained.  

The RO has not attempted to obtain records of medical 
treatment from the Washington, D.C. VAMC, as identified by 
the veteran.

The procurement of pertinent medical reports is required.  
Where the VA has constructive and actual knowledge of the 
availability of pertinent reports in the possession of the 
VA, an attempt to obtain those reports must be made.  See 
Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that 
documents which were not actually before the adjudicators but 
had been generated by VA employees or submitted to VA by 
claimant were, "in contemplation of law, before the Secretary 
and the Board and should be included in the record").  As 
records in the possession of the VA are deemed to be 
constructively of record, they must be obtained.  Id. 

With regard to the service-connected low back disability, on 
VA examination in June 1999, the veteran reported that he had 
been treated multiple times by Dr. Tran and followed by the 
Blue clinic at the Lake City VAMC regarding his low back 
disability.  The examiner indicated that x-ray studies of the 
lumbosacral spine revealed a mild spondylolisthesis of L5 on 
S1 and mild degenerative narrowing of L4-L5 and L5-S1 
posteriorly.  It was noted that the findings were grossly 
unchanged from the previous study of January 1994.  The 
examiner indicated that a magnetic resonance imaging 
spectroscopy (MRI) of the lumbosacral spine was ordered but 
could not be completed as the veteran's back pain made him 
unable to lie on the table.

In light of the need to return the case for further 
development of the medical evidence, the Board finds that the 
veteran should be afforded an additional VA examination to 
determine the current severity of the service-connected low 
back disability.  All necessary testing should be completed 
as part of that examination, including x-ray and range of 
motion studies.  The examiner should determine whether the 
veteran has pronounced intervertebral disc syndrome and 
assess the functional limitation caused by the low back 
disability.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Finally, The Board notes that there has been a significant 
change in the law during the pendency of this appeal.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminates the concept of a 
well-grounded claim and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

Accordingly, this case is Remanded to the RO for the 
following action:

1.  The RO should obtain the names and 
addresses of all medical care providers 
and VA medical facilities that have 
treated the veteran for his service-
connected low back disability and for the 
claimed right ankle condition and 
bilateral Achilles tendonitis from 1997 
to the present.  After securing the 
necessary release[s], the RO should 
obtain these records.  In particular, the 
RO should obtain all treatment records 
from the Lake City, Florida VAMC and the 
Washington, D.C. VAMC, as identified by 
the veteran.  All records obtained must 
be associated with the claims folder.

2.  The veteran should be afforded a VA 
orthopedic examination to determine the 
current severity of the service-connected 
lumbar spine disability.  The claims 
folder must be made available to the 
examiner prior to the examination.  All 
indicated tests must be performed, 
including x-ray studies and complete 
range of motion testing for the lumbar 
spine.  The examiner should specifically 
comment whether the veteran has 
pronounced intervertebral disc syndrome 
with persistent symptoms compatible with 
sciatic neuropathy with characteristic 
pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological 
findings appropriate to the site of a 
diseased disc with intermittent relief.  
See 38 C.F.R. § 4.71a including 
Diagnostic Code 5293 (2000).  In 
addition, the examiner should indicate 
whether there is any pain, weakened 
movement, excess fatigability, or 
incoordination on movement, and whether 
there is likely to be additional range of 
motion loss of the lumbar spine due to 
any of the following: (1) pain on use, 
including flare-ups; (2) weakened 
movement; (3) excess fatigability; or (4) 
incoordination.  These determinations 
should be expressed in terms of the 
degree of additional range of motion 
loss.  The examiner should also describe 
the degree of any additional range of 
motion lost due to pain on use or during 
flare-ups.

3.  Then, the RO must review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  

4.  Thereafter, the RO should 
readjudicate the veteran's claims.  If 
the benefits sought on appeal remain 
denied, the veteran should be provided 
with a Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response thereto. 

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The Board expresses its gratitude in advance to the RO for 
its help in completing the requested development and trusts 
that it will attend to it in an expeditious manner.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

